SHEA, J. pro tern.*
Petitioner seeks to prohibit further proceedings in the respondent court. He challenges the constitutionality of the statute under which he is charged. After his motion to dismiss was denied by the municipal court, on June 18,1959, he petitioned the superior court for a writ of prohibition. In that petition he raised the same issue that is presented in his petition before this court. The petition was denied by the superior court.
This presents the same situation that was before this court in Lambert v. Municipal Court, 174 Cal.App.2d 601 [345 P.2d 98], The rule of that ease is decisive here.
The alternative writ heretofore issued is discharged and the petition is denied.
Fourt, Acting P. J., and Lillie, J., concurred.
A petition for a rehearing was denied January 19, 1960, and petitioner’s application for a hearing by the Supreme Court was denied February 17, ■ 1960. White, J., did not participate therein.

Assigned by Chairman of Judicial Council.